Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Application filed 09/11/2020 has been entered and fully considered. 
Claims 16,17,18,19,20,21,22,23,24,25,26,27,28,29,30,31,32,33,34,35 are pending, of which claims 16,17,18,19,20,21,22,23,24,25,26,27,28,29,30,31,32,33,34,35 are new.  The new claim 16,17,18,19,20,21,22,23,24,25,26,27,28,29,30,31,32,33,34,35 is supported by the originally filed disclosure.

Allowable Subject Matter
Claims 16,17,18,19,20,21,22,23,24,25,26,27,28,29,30,31,32,33,34,35 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding instant claims 16,20, the most related prior art is US 20180154316 (herein known as NAIR).

With regard to claims 16,20, NAIR teaches selective separation filter, especially at abstract
a graphene membrane, especially at para 48
a porous carbon substrate on which the graphene membrane is mounted, especially at para 54,57.
NAIR fails to teach the claim as a whole, and most notably the portion(s): “a gas selective separation filter”, “a graphene membrane having a thickness of about 0.34 to 2 nm and a porosity greater than 0.001%” and “the porous carbon substrate having a porosity in a range of 5% to 90%, and a porous support structure on which the graphene membrane and porous carbon substrate are mechanically supported.”

Regarding instant claims 17,18,19,21,22,23,24,25,26,27,28,29,30,31,32,33,34,35, the claims are allowable as being dependent on allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
Claim 26 has the phrase, "the amphipathic block copolymer", and though, this phrase is reasonably understood from instant specification pg 12 ln 5-10 to refer to claim 25 PS-P4VP, the reference to PS-P4VP must be perfected, to be organized in the claim format of formalized legal language. A suggested amendment is:
26. The method according to claim [[25]]24, wherein [[the]]an amphipathic block copolymer is a block-copolymer of polyvinylpyridine and polystyrene monomers.
Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M,T,T,F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776